Fourth Court of Appeals
                               San Antonio, Texas
                                     March 11, 2019

                                  No. 04-18-00841-CV

                                    EX PARTE K.S.,

                From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI05238
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      The appellee’s motion to withdraw as counsel is hereby GRANTED.



                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court